Back to Form 8-K [form8kre19toga.htm]
Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


AMENDMENT #19
TO CONTRACT #0654 BETWEEN
THE GEORGIA DEPARTMENT OF COMMUNITY HEALTH
AND
WELLCARE OF GEORGIA, INC.
This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and WellCare of Georgia,
Inc. (hereinafter referred to as “Contractor”) and is made effective on the date
DCH receives written approval from the Centers for Medicare and Medicaid
Services (hereinafter referred to as “CMS”). Unless expressly modified, deleted,
or added in this Amendment #19, the terms and conditions of the Contract, as
previously amended, are expressly incorporated into this Amendment #19 as if
completely restated herein.
WHEREAS, DCH and Contractor executed Contract #0654 with an effective date of
July 18, 2005 for the provision of services to members of the Georgia Families
program and amended such contract to provide services to participants in the
Planning for Healthy Babies program;
WHEREAS, DCH pays Contractor a per member per month capitation rate for each
Georgia Families and Planning for Healthy Babies member enrolled in the
Contractor’s plan;
WHEREAS, DCH has sought permission from the Centers for Medicare and Medicaid
Services (hereinafter referred to as “CMS”) to make an adjustment to the
capitation rates payable to Contractor for the Georgia Families program and the
Planning for Healthy Babies program as specifically outlined in the exhibits to
this Amendment; and
WHEREAS, pursuant to Section 32.0, Amendment in Writing, DCH and the Contractor
desire to amend the above-referenced Contract by modifying the funding as set
forth below.
NOW THEREFORE, for and in consideration of the mutual promises of the Parties,
the terms, provisions, and conditions of this Amendment and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, DCH and
Contractor hereby agree as follows:
I.
Upon receiving written notice from CMS indicating that agency’s approval of the
revised capitation rates for the Georgia Families program to be effective as of
January 1, 2014 through June 30, 2014, from July 1, 2014 through December 31,
2014, and from January 1, 2015 through June 30, 2015, the Parties agree to
delete the current Attachment H, Capitation Payment in its entirety and replace
it with the revised Attachment H, Capitation Payment, contained in Exhibit 1 of
this Amendment. In the event CMS disapproves of the revision of the capitation
rates as described herein, Section I of Amendment 19 shall have no effect. DCH
shall notify Contractor in writing upon receipt of the CMS decision regarding
the revision of the Georgia Families capitation rates.

II.
Upon receiving written notice from CMS indicating that agency’s approval of the
revised capitation rates for the Planning for Healthy Babies program to be
effective from July 1, 2014 through December 31, 2014 and from January 1, 2015
through June 30, 2015, the Parties agree to delete the current Attachment R,
Table of Contracted Rates in its entirety and replace it with the revised
Attachment R, Table of Contracted Rates, contained in Exhibit 2 of this
Amendment. In the event CMS disapproves of the revision of the capitation rates
described herein, Section II of Amendment 19 shall have no effect. DCH shall
notify Contractor in writing


Amendment #19
Contract #0654
WellCare of Georgia, Inc.
Page 1 of 23





--------------------------------------------------------------------------------



upon receipt of the CMS decision regarding the revision of the Planning for
Healthy Babies capitation rates.
III.
The parties agree that the provisions set forth in Section 4.10.7, Payments
Pursuant to Section 1202 of the Affordable Care Act also apply to the Planning
for Healthy Babies program.

IV.
DCH and the Contractor agree that they have assumed an obligation to perform the
covenants, agreements, duties, and obligations of the Contract, as modified and
amended previously and herein, and agree to abide by all the provisions, terms,
and conditions contained in the Contract as modified and amended.

V.
This Amendment shall be binding and inure to the benefits of the Parties hereto,
their heirs, representatives, successors, and assigns. In the event of a
conflict between the provisions of this Amendment and the Contract or any
previous amendments thereto, the provisions of this Amendment shall control and
govern. Additionally, in the event of a conflict between this Amendment and any
exhibit incorporated into this Amendment, the provisions of this Amendment shall
control and govern.

VI.
It is understood by the Parties hereto that, if any part, term, or provision of
this Amendment or this entire Amendment is held to be illegal or in conflict
with any law of this State, then DCH, at its sole option, may enforce the
remaining unaffected portions or provisions of this Amendment or of the Contract
and the rights and obligations of the Parties shall be construed and enforced as
if the Contract or Amendment did not contain the particular part, term, or
provision held to be invalid.

VII.
This Amendment shall be construed in accordance with the laws of the State of
Georgia.

VIII.
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.

IX.
Each Party has had the opportunity to be represented by counsel of its choice in
negotiating this Amendment. This Amendment shall therefore be deemed to have
been negotiated and prepared at the joint request, direction, and consideration
of the Parties, at arms' length, with the advice and participation of counsel,
and will be interpreted in accordance with its terms without favor to any Party.

X.
This Amendment may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto were upon the
same instrument. Any signature below that is transmitted by facsimile or other
electronic means shall be binding and effective as the original.

Signatures on the following page

Amendment #19
Contract #0654
WellCare of Georgia, Inc.
Page 2 of 23





--------------------------------------------------------------------------------



SIGNATURE PAGE


IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.




GEORGIA DEPARTMENT OF COMMUNITY HEALTH


Clyde L. Reese, III
 
2/5/15
 
Clyde L. Reese III, Esq., Commissioner
 
Date
 
Interim Director -- Division of
 
 
 
Medical Assistance Plans
 
 
 
 
 
 
 





WELLCARE OF GEORGIA, INC.
BY:
/s/ Roman T. Kulich
 
1/23/15
 
 
*SIGNATURE
 
Date
 
 
 
 
 
 
 
Roman Kulich
 
 
 
 
Please Print/Type Name Here
 
 
 
 
 
 
 
 
 
Region President
 
 
 
 
*TITLE
 
 
 
 
 
 
 
 
 
 
 
 
 





    
* Must be President, Vice President, CEO or Other Officer Authorized to Execute
on Behalf of and Bind the Entity to a Contract

Amendment #19
Contract #0654
WellCare of Georgia, Inc.
Page 3 of 23





--------------------------------------------------------------------------------



EXHIBIT 1 TO AMENDMENT #19
CONFIDENTIAL - NOT FOR CIRCULATION
ATTACHMENT H
Attachment H is a table displaying the contracted rates by rate cell for each
contracted region. These rates will be the basis for calculating capitation
payments in each contracted Region.
(The table is displayed on the following page.)
***(THE FOLLOWING EIGHTEEN PAGES CONTAIN TABLES OF THE CAPITATION RATES PAYABLE
TO WELLCARE OF GEORGIA, INC. WITH RESPECT TO MEMBERS ENROLLED IN ITS MEDICAID
PLAN. IT HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION)***





Amendment #19
Contract #0654
WellCare of Georgia, Inc.
Page 4 of 23





--------------------------------------------------------------------------------



EXHIBIT 2 TO AMENDMENT #19
ATTACHMENT R
TABLE OF CONTRACTED RATES
Attachment R is a table displaying the contracted rates by rate cell for each
contracted region. These rates will be the basis for calculating capitation
payments in each contracted Region.
Attachment R
WellCare


Rate Cell
P4HB Capitation Rates
July 1, 2014 – December 31, 2014 with PCP Enhanced Payments
Family Planning - All Regions
Interpregnancy Care - All Regions
***
***
 
 
Rate Cell
P4HB Capitation Rates
January 1, 2015 – June 30, 2015
without PCP Enhanced Payments
Family Planning - All Regions
Interpregnancy Care - All Regions
***
***



For members receiving full Medicaid benefits through a CMO or fee-for-service
Medicaid, the following rate will be paid for Resource Mother services. For
members enrolled in a CMO, this rate will be in addition to any capitation paid
to provide medical services to the member.
Attachment R
WellCare
Rate Cell
P4HB Capitation Rates
 July 1, 2014 – December 31, 2014
with PCP Enhanced Payments
Resource Mother Services Only- All Regions
***
 
 
Rate Cell
P4HB Capitation Rates
January 1, 2015 – June 30, 2015 without PCP Enhanced Payments
Resource Mother Services Only- All Regions
***









***Confidential Treatment Requested



Amendment #19    
Contract #0654
WellCare of Georgia, Inc.
Page 23 of 23





